Citation Nr: 1744577	
Decision Date: 10/05/17    Archive Date: 10/17/17

DOCKET NO.  07-34 819A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

Entitlement to service connection for an acquired psychiatric disability, to include as secondary to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Colin E. Kemmerly, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T. Carter, Counsel

INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from August 1971 to September 1975.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  During the course of the appeal, the claims file was transferred to the RO in Louisville, Kentucky.

In April 2010, the Veteran testified at a Travel Board hearing at the RO in Montgomery, Alabama before the undersigned.

The Board has recharacterized the Veteran's claim for major depression with posttraumatic stress disorder (PTSD) more broadly to an acquired psychiatric disability in order to clarify the nature of the benefit sought and ensure complete consideration of the claim.  Clemons v. Shinseki, 23 Vet. App. 1, 5-6, 8 (2009).  In December 2010, April 2014, and June 2016, the Board remanded this issue on appeal for additional evidentiary development and it has been returned to the Board for further appellate review.

The appeal is REMANDED to the RO.


REMAND

During the appeal period since the date of claim in July 2005, the Veteran has been provided VA psychiatric examinations and medical opinions on direct and secondary bases, dated in November 2004, February 2005, February 2007, March 2011, September 2015, and September 2016, addressing diagnoses of PTSD and depressive disorder not otherwise specified (NOS).  Review of the record, particularly VA treatment records dated from March 2007 to May 2014, also shows the Veteran's diagnosis and treatment for anxiety disorder NOS.  In light of the Veteran's additional psychiatric diagnosis of an acquired psychiatric disability during the appeal period and competent assertions by the Veteran of in-service stressful events, a remand is needed to obtain an additional VA medical opinion.  When VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain an addendum to the September 2016 VA medical opinion from a qualified clinician for the Veteran's acquired psychiatric disability.  A new examination of the Veteran is only needed if deemed necessary by the clinician.  The entire claims file should be made available to and be reviewed by the examiner in conjunction with the examination.  A complete rationale for any opinion expressed must be provided.

The clinician must opine as to whether it is at least as likely as not that the Veteran's diagnosis of anxiety disorder NOS (as noted in VA treatment records during the appeal period):

a. manifested in service or is otherwise causally or etiologically related to an injury or event during his period of honorable service, to include his experiences in Vietnam; 

b. was caused by a service-connected disability or disabilities (i.e., diabetes mellitus, a heart disability, and peripheral neuropathy of the lower extremities); or

c. was aggravated by a service-connected disability or disabilities.

Note: the term "aggravation" is defined for legal purposes as a chronic or permanent worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.

2.  Then, the RO should review the medical opinion to ensure that the requested information was provided.  If the 
opinion is deficient in any manner, the RO must implement corrective procedures.

3.  Then, readjudicate the claim.  If the decision is adverse to the Veteran, issue a Supplemental Statement of the Case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

